132 Ill. App.2d 902 (1971)
270 N.E.2d 848
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
LESTER SPATES, Defendant-Appellant.
No. 70-213.
Illinois Appellate Court  Second District.
June 14, 1971.
Morton Zwick and E. Roger Horsky, both of Defender Project, of Chicago, for appellant.
Philip G. Reinhard, State's Attorney, of Rockford, (K. Craig Peterson, Assistant State's Attorney, of counsel,) for the People.
Reversed and remanded.
Mr. JUSTICE SEIDENFELD delivered the opinion of the court:
Defendant was convicted of Mob Action upon a negotiated plea of guilty and sentenced to a term of 1-5 years. He charges error in the acceptance of his written jury waiver without a showing on the record that he expressly and understandingly waived his constitutional right to a jury trial.
On this date we have filed an opinion in People v. Willie Gaston, Jr., 132 Ill. App.2d 579, involving a co-defendant similarly charged and convicted under an indictment arising from the same transaction. The factual situation and the issues are the same in each case. The opinion in Gaston is controlling here and we, therefore, adopt it as determinative of this case.
The defendant's conviction is reversed and the cause remanded with directions to permit the defendant to withdraw his plea of guilty and plead anew.
Reversed and remanded with directions.
T. MORAN, P.J., and GUILD, J., concur.